Pierce, J.
This is an action' of contract to recover $218 for the installation of a system of irrigation on the land of the defendant. The answer sets up in defence “that if any contract was made by the plaintiff and the defendant, it was made on the Lord’s day, and cannot be enforced.”
The facts, so far as they are material to the determination of the single question raised by the answer and argued in the brief of the defendant, are in substance as follows: On Sunday, June 27, 1915, the duly authorized agent of the plaintiff met the defendant and they made an oral agreement for the installation of the irrigation system at a fixed price. This contract was void in its inception and could not be ratified because its validity did *557not depend in any degree on the choice of the defendant. “The law annulled it, and there was no subject of ratification.” Day v. McAllister, 15 Gray, 433, 434.
On Monday, June 28, 1915, the agent wrote the defendant a letter which began: “We wish to confirm agreement which we reached yesterday regarding the installation ... of irrigation at your place. . . .” In the paragraphs which followed the work which the plaintiff agreed to perform and accomplish was set out in minute detail, as was the “price for this work, installed complete as outlined.” The defendant received the letter but did not reply to it. There was evidence that thereafter, in good faith, the plaintiff installed on the defendant’s premises a system of irrigation, substantially in accordance with his letter of June 28, 1915; and that the defendant, as he testified, was present at times during the installation of the system and knew that it was being done. There was also evidence that the fair value of the system as installed was the contract price, $218. Later, on August 9, 1915, the defendant wrote the agent that he had examined the plant and had found a leak which he had not the necessary tools to tighten, and concluded the letter by saying, “I guess you will have to send yo.ur man down to see just what the trouble is.” On September 13, 1915, the defendant wrote the plaintiff company that “when all the pipes are working I can’t cover the ground as your guarantee said it would.” In response to this last letter the plaintiff proposed to visit and inspect the plant on Sunday, September 19, 1915; and did in fact inspect it on Sunday, September 26, 1915.
On the foregoing facts, we think the contract under which the irrigation system was installed was not the oral contract of Sunday, June 27, 1915, but was a new contract adopted on Monday, June 28,1915, upon the terms and conditions stated in the letter of the plaintiff to the defendant on the last named date. See Miles v. Janvrin, 200 Mass. 514, 517, and cases cited. The fact that, after the work was completed and the right to receive the agreed pricé had accrued, the plaintiff, on a Sunday, examined and tested the plant on the defendant’s complaint of an insufficiency which the judge of the Municipal Court found wás not due to any defect in the system itself or its method of installation or any other fault of the plaintiff, does not by relation affect the *558validity of the contract or the plaintiff’s right to recover the agreed price, and distinguishes the case at bar from the cases of Stewart v. Thayer, 168 Mass. 519, and Stewart v. Thayer, 170 Mass. 560.
The judge refused rightly to rule as requested that “On all the evidence the plaintiff cannot recover,” and that “The offer contained in the letter of the plaintiff to the defendant of June 28, 1915, not having been accepted by the defendant only constitutes an offer and is not sufficient as a matter of law to enable the plaintiff to recover.”

Order dismissing report affirmed.